Citation Nr: 1738387	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  09-41 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine disability, claimed as degenerative disc disease.

2.  Entitlement to a compensable rating prior to October 10, 2012, for residuals of a left proximal tibia fracture.  

3.  Entitlement to a disability rating in excess of 20 percent for residuals of a left proximal tibia fracture for the period beginning October 10, 2012.  

4.  Entitlement to a disability rating in excess of 20 percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1975 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  Jurisdiction of this appeal was subsequently transferred to the RO in Los Angeles, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection - Low back disability

The Veteran seeks service connection for a low back disability, which he asserts results from his service-connected left leg disabilities.  In a June 2006 clinical notation, a VA physician opined that the Veteran's muscle strain of the low back was likely due to "a combination of weight/biomechanics due to left leg pain."  While the Veteran was afforded a June 2014 VA examination and opinion to address the etiology of any current low back disability, that examiner reported finding no evidence in the claims file of a back condition that resulted from or was connected to the left leg injury during service.  Thus, the VA examiner concluded that any current back disorder was not due to or aggravated by the service-connected left leg disabilities.  This opinion did not address the 2006 notation which suggested such a nexus.  As such, the Board finds another VA opinion is therefore required.  

Increased ratings - Left knee and left proximal tibia fracture

The Veteran seeks increased ratings for his service-connected residuals of a left proximal tibia fracture and disabilities of the left knee.  Unfortunately, remand of these issues is needed for a new VA examination compliant with a recent precedential decision of the United States Court of Appeals for Veterans Claims (Court).  In that case, Correia v. McDonald, the Court held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  28 Vet. App. 158 (2016).  That final sentence of 38 C.F.R. § 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  In this case, none of the VA orthopedic examinations of record provided separate findings for passive verses active motion, in both weight-bearing and nonweight-bearing.  Thus, a new examination is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the June 2014 examination, if available. If that examiner is unavailable, a similar expert in orthopedic disorders may be utilized.  All pertinent symptomatology and findings should be reported in detail.  The Veteran need not be scheduled for an in-person physical examination unless the examiner determines that such an examination is necessary to comply with this remand.  After review of the entire record, the examiner is requested to provide an opinion, with complete rationale, as to the following:  Is it "at least as likely as not" (50 percent or greater probability) that any current disability of the lumbosacral spine is due to or the result of, or aggravated by the service-connected disabilities of the left leg, to include any altering of the Veteran's gait?  (In this context, "aggravation" is defined as a permanent increase in disability beyond the natural progress of the disorder.)  If the opinions requested cannot be provided without result to speculation that should be so indicated. The medical rationale for any opinion expressed must be provided.

2.  Arrange for the Veteran to undergo a VA orthopedic examination to evaluate the severity of the service-connected left leg, to include the knee.  The examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's residuals of a fracture of the left proximal tibia and disability of the left knee.  Range of motion for the knee should be tested actively and passively, in weight-bearing and nonweight-bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

